DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 02/04/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/456,374 filed 02/08/2017 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I and Species A (claims 1-6, 8-10 and 21-23) in the reply filed on 11/22/2022 is acknowledged.
Claims 14, 16, 19 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.


Claim Status
Claims 1-6, 8-10, and 21-23 are under examination.
Claims 7, 11-13, 17-18, 20 and 29-30 are cancelled.
Claim 14, 16, 19, 24-28 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-6, 8-9 and 21-23 are draw to a method.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Detecting a plurality of cell surface makers expressed on the surface of induced  pluripotent stem cells.
This step reads on a mental process because the recited “detecting” reads on looking at data. The specification discloses examples (par. 0011) including Fluorescence, 2D-electrophoresis or 2D-Chromatography, Mass Spectroscopy, Fluorescence-activated cell sorting (FACS) which are physical processes however, the claim is not limited to physical processes and includes the mental process of observing data from experiments. The step is therefore an abstract idea.
2. mapping a plurality of candidate binding agents to the plurality of cell surface markers. This step reads on information comparison and classification whereby binding agents are matched with cell surface markers. The step is therefore an abstract idea.
3. selecting at least one candidate binding agent. This step reads on a mental process and is therefore an abstract idea.
Dependent claim 6 is also drawn to mental step of determining an order for contacting binding agents and is therefore an abstract idea.
Dependent claims 21-23 further limit the mental steps by reciting information about the cell surface markers that are being detected wherein “detecting” embodies a mental process. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not integrate the judicial exceptions into a practical application. Claim 1 recites contacting the colony of cells with one or more of the selected binding agents. However, the claim is not specific as to how the steps of detecting, mapping and selecting result in the physical step of contacting the colony of cells. The claim is generic as to what has been selected after said mapping, and then subsequently used to contact the colony of cells. 
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
Suggested Amendments
It is suggested that claim 1 steps 2. and 3. of mapping and selecting, above, be recited more specifically to describe how the mapping results in the selecting and subsequent contacting.  The mapping and selecting steps should be integrated into the practical application step of contacting.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
1. Providing a colony of cells having been contacted with vectors.
2. In an alternative embodiment to analyzing experimentally derived data, the step of “detecting” cell surface markers on the surface of iPSCs wherein the cell surface markers are indicative of a vector contacted with the colony of cells, reads on a physical step.
3. Contacting the colony of cells with one or more binding agents.
However, providing a colony of cells having been contacted with vectors and detecting cell surface markers is routine, conventional and well understood. The specification teaches (par. 0003) that there is a large volume of techniques for the production of pluripotent stem cells (iPSCs) including inserting copies of stem cell-associated genes into specialized cells using viral vectors.
Furthermore, at least Song et al. (Cell Research vol. 19 (2009) pages 1233-1244) evidence that detecting cell surface markers on iPS cells is routine, conventional and well understood because Song et al. teach immunofluorescence to detect the iPSC surface markers (page 1234, col. 2, par. 1):
To check the stemness of the iPS cell lines, the expression of core transcription factors and surface markers including octamer-binding factor 4 (OCT4), NANOG, SRY-box containing gene (SOX)2, SSEA4, TRA1-60 and TRA1-81 was tested by reverse transcription PCR (RT-PCR) or immunofluorescence assay, and the results showed that the expression pattern of these
stem cell markers in iPS cells is similar to that of the H1 hES cells (Supplementary information, Figure S1).
The teaching of immunofluorescence by Song et al. also suggests that the cells were contacted with binding agents containing the fluorophore. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Song et al. therefore teach all of the recited “additional elements,” and evidence that detecting cell surface markers of iPS cells and contacting the iPS cells with binding agents is routine, conventional and well understood.
Claims 2-5 and 8-9 are also drawn to well known, routine, and conventional techniques of iPS cell production which involves vectors and detection of iPS cells with fluorophores bound to antibodies for immunofluorescence and well known techniques of cell separation including FACS. 
Other elements of the method include a processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prieur et al. (US 2014/0056860; IDS 2/27/2020) in view of Covey et al. (US 2015/0309062; IDS 2/27/2020).
Prieur et al. teach producing induced pluripotent stem cells (iPSCs) by contacting cells with vectors containing cDNAs (par. 0009, 0022, and 0026)(i.e. providing a colony of cell having been contacted with one or more vectors), as in claim 1.
Prieur et al. teach making iPSC colonies with vectors and detecting cell surface markers SSEA-4 and TRA-1-60 with immunocytochemistry analysis (par. 0193)(i.e. detecting a plurality of cell surface markers on the iPSCs indicative of a vector contacted with the colony of cells), as in claim 1.
Prieur et al. teach immunocytochemistry (par. 0193) and detection of cell surface markers  with immunocytochemistry (par. 0193 and 0196) which suggests selection and contacting of cells with binding agents (i.e. selecting a plurality of candidate binding agents to bind to the cell surface markers and contacting the colony of cells), as in claim 1. 
Prieur et al. teach using iPSCs for cell therapy by implanting iPSCs into a mammal (par. 0161) or subject (claim 20 of the Prieur et al.)(i.e. which suggests iPSCs from the colony of cells), as in claim 1.
Prieur et al. teach fibroblasts from donors (i.e. somatic cells), as in claim 2.
Prieur et al. teach lentiviral vectors that were subcloned into from other vectors (par. 0189)(i.e. one or more vectors comprises multiple vector families), as in claim 3.
Prieur et al. teach immunostaining with antibodies (par. 0195)(i.e. candidate binding agents comprise an antibody), as in claim 4.
Prieur et al. teach immunocytochemistry with antibody binding (par. 0193 and 0195) to separate iPSCs into three embryonic lineages (par. 0194-0195)(i.e. separating iPSCs into vector based lineages), as in claim 5.
Prieur et al. suggest that the three embryonic lineages are each homogenous, as in claims 8-9.
Regarding claim 10 reciting a vector-free iPSCs, the specification teaches that achieving vector-free cell lines is known (instant specification, par. 0005).
Prieur et al. does not specifically teach mapping by a processor a plurality of candidate binding agents to the plurality of cell surface markers, as in claim 1.
Covey et al. teach automated processing of cell samples (par. 0005-0008) and management system for flow cytometry (Abstract); Covey teach a GUI that allows a user to make selections based on information presented (par. 0059). Covey et al. also teach binding reagents or “Binding Elements” (par. 0137-0138) including stains or antibodies (par. 0142-0142) that are specific to their target which are selected to stain “particular proteins within a cell” (par. 0068) including cell surface markers (Covey et al., claim 59). Covey et al. teach selecting from a list of particular antibodies (i.e. binding agents) to bind to the proteins of interest (par. 0149-0150); Covey et al. teach a computer with files and directions for carrying out a reagent addition (par. 0153).
Covey et al. therefore make obvious the selection of binding elements to bind to cell surface markers using an automated system comprising a GUI, files and instructions. Using ration provide under KSR it would be obvious to one of skill in the art to use computerized files taught by Covey et al. to list binding elements and cell surface markers so that a user can then perform the selection of binding elements for experiments using the computerized system and GUI taught in Covey et al. Such would be a combination of known elements that would give a predictable result. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Prieur et al. for producing induced pluripotent stem cells (iPSCs) with the automated process of Covey et al. for selecting binding elements (i.e. binding agents) specific to target cells for detection by flow cytometry. Covey et al. provide motivation by teaching that their system is adapted to automate the preparation and analysis of biological samples which is less labor intensive and gives reproducible results (par. 0002-0004).  One of skill in the art would have had a reasonable expectation of success at using the system of Covey et al. to map (or select) binding agents for specific cell surface makers with the iPS cells having cell surface markers of Prieur et al. because both Prier et al. and Covey et al. teach cell cytometry. The cytometry of both Prier et al. and Covey et al. is used to detect cells by binding specific elements to cell surface markers.

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prieur et al. (US 2014/0056860) in view of Covey et al. (US 2015/0309062) as applied to claims 1-6 and 8-10 above and further in view of Buchholz et al.  (US 2010/0189690).
Prieur et al. in view of Covey et al. teach providing a colony of cells and detecting cell surface markers expressed on the surface of iPSCs wherein the markers are indicative of a vector contacted with the colony of cells as set forth in the method of claim 1.
Prieur et al. in view of Covey et al. do not teach claims 21-23 reciting that the cell surface markers are produced by Paramyxoviridae virus comprising measles and the cell surface marker comprise Fusion protein (F) and Hemagglutinin-Neuraminidase (HM).  
Buchholz et al. teach the Paramyxoviridae family virus used to make retroviral vectors (Abstract) which are able to transduce a variety of cell types (par. 0002); the measles virus (meV) which is a prototype morbillivirus of the genus Paramyxoviridae  is taught (par. 0005).
Buchholz et al. teach that the morbillivirus has H and F proteins (par. 0009)(i.e. Fusion protein and Hemagglutinin protein) which are used to generate vector particles with Fusion protein and Hemagglutinin protein (par. 0010); Buchholz et al. teach contacting cells with the vector particles and expressing the genes of vector particles inside the cell (par. 0017-0018); Buchholz et al. teach expressing cells surface makers inside a cell (par. 0047), as in claim 23.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Prieur et al. in view of Covey et al. for creating iPS cells with detectable cell surface markers using the viral vectors having F protein and H protein, from the measles Paramyxoviridae virus taught by Buchholz et al.   One of skill in the art would have been motivated to use the vectors of Buchholz et al. because Buchholz et al. teach the ability to screen mammalian cells that have been transduced by the vectors (par. 0017). Buchholz et al. also teach the detection and selection of cells expressing a specific cell marker (par. 0018).  One of skill in the art would have had a reasonable expectation of success at combining the methods of Prieur et al. in view of Covey et. and Buchholz et al. because both Prieur et al. and Buchholz et al. teach transducing cells with vectors and then detecting and selecting cells by their expressed cell surface markers.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635